DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 11/13/20, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103—New by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Deng et al. teaches “a method of improving the oral hygiene of an individual comprising applying the compositions of the first aspect to at least one surface of the teeth of the individual” including “remineralization of the teeth of the individual” (p. 5, lines 14-17).  Remineralization suffices as treatment for tooth sensitivity insofar as it is used “to reduce the likelihood of tooth sensitivity” (p. 3, lines 13-16).
	The compositions comprise a) particle active; and b) physiologically acceptable carrier, wherein the particles include a calcium source and an antimicrobial metal cation (p. 5, lines 5-12).

	Deng et al. teaches a specific embodiment of an oral care toothpaste composition comprising 3.80% trisodium phosphate, 15% Zn-Doped Calcium carbonate (partially soluble calcium salt), 1.11% sodium monofluorophosphate (pharmaceutical agent) (p. 27, Example 4, Table 10).
	Calcium carbonate has a Ksp between 10-5 and 10-20, as per claim 33.

	The compositions also include a dicarboxylic acid or its salt insofar as Deng et al. teaches, “Preferably the composition comprises at least 0.01% surfactant by weight of the oral care composition” wherein suitable surfactants include “C8 to C18 alkyl sulphosuccinates (for example dioctyl sodium sulphosuccinate)” (p. 12, lines 25-31).

	The reference is not anticipatory insofar as the dicarboxylic acid is not the preferred species of surfactant; however, it would have been obvious to add it based on its plain enumeration in the prior art.

2) Claims 29, 33, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al., (WO2014/056824) in view of Sharma (US 2011/0027198).
Deng et al., which is taught above, does not require dicarboxylic acids and salts thereof.
Sharma teaches “[m]ethods for treating tooth sensitivity” by administering a compound of formula I, M1-A-M2-B-M1, where A and B are C2-C6 diacids, triacids, and tetraacids   (Abstract), where the treatment composition has “an affinity for dentin and effectively occlude[s] open dentinal tubules” (p. 1, para. [0001]).
	Suitable diacids include oxalic acid, succinic acid (dicarboxylic acid), and malonic acid (p. 3, para. [0059]), e.g. potassium titanium succinate, a dicarboxylic acid salt.
	The compounds of Formula I are present “from 0.01% (or about 0.01%) to 10.0% (or about 10.0%)” (p. 3, para. [0063]).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the dicarboxylic acids of Sharma to the method of Deng et al. since they are both useful for treating tooth sensitivity.  The artisan would have been 

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 29, 33, 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s data, it is well settled, “[w]hen an article is said to achieve unexpected (i.e. superior) results, those results must logically be shown as superior compared to the results achieved with other articles. Moreover, an applicant relying on comparative tests to rebut a prima facie case of obviousness must compare his claimed invention to the closest prior art” (See MPEP 716.01(c) citing In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)).  Due to the absence of tests comparing applicant’s formulation to Deng et al., it appears that applicant’s assertions of unexpected results constitute mere argument.  
	Further, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”. KSR Int’l Co. v. Teleflex Inc.,, 550 U.S. 398, 416 (2007).  Here, the combination of calcium, phosphate, and a dicarboxylic acid would have been expected to reduce sensitivity. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612